           Case 1:18-cv-08228-VM Document 19 Filed 07/17/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
STEVE SANDS,                                                                   :
                                                                               :
                                         Plaintiff,                            :
              -against-                                                        :
                                                                               :   Case No. 1:18-cv-8228 (VSM)
OUTER PLACES LLC,                                                              :
                                                                               : NOTICE OF WITHDRAWAL OF
                                         Defendant.                            :         APPEARANCE
                                                                               :
                                                                               :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

        PLEASE TAKE NOTICE THAT, pursuant to Rule 1.4 of the Local Rules for the United

States District Courts for the Southern and Eastern Districts of New York, the undersigned hereby

withdraws as an attorney of record for Defendant Outer Places LLC (“Defendant”), as I am no

longer with the firm of Sullivan & Worcester LLP. Gerald D. Silver of Sullivan & Worcester LLP

will continue to serve as counsel of record to Defendant in the above-referenced matter. I hereby

request that my name and email address be removed from the case’s official docket.

Dated: July 17, 2019                              Respectfully submitted,
       New York, New York

                                                  By: /s/ Barron M. Flood
                                                  Barron M. Flood
                                                  Pierce Bainbridge Beck Price & Hecht LLP
                                                  277 Park Avenue, 45, Fifth Floor
                                                  New York, New York 10172
                                                  Tel: (212) 484-9866
                                                  bflood@piercebainbridge.com



IT IS SO ORDERED.

Dated: ________, 2019
                                                  JUDGE VICTOR MARRERO
                                                  UNITED STATES DISTRICT JUDGE
           Case 1:18-cv-08228-VM Document 19 Filed 07/17/19 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I, Barron M. Flood, hereby certify that on July 17, 2019, I caused the following foregoing

document to be filed electronically with the Clerk of Court by using the CM/ECF system which

will serve notification of such filing to all counsel of records in this action.

                                                        /s/ Barron M. Flood
